Exhibit 10.3

 

 

Amendment No. 4 to Lois K. Zabrocky’s Employment Agreement

 

This Amendment No. 4 (the “Amendment”), dated as of April 4, 2018 (the
“Effective Date”), is between International Seaways, Inc. (the “Company”) and
Lois K. Zabrocky (the “Executive”).

 

WHEREAS, Overseas Shipholding Group, Inc. (“OSG”) and the Executive previously
entered into an employment agreement, dated September 29, 2014 and as amended as
of March 30, 2016, August 3, 2016 and November 7, 2016 (the “Employment
Agreement”).

 

WHEREAS, the Employment Agreement was assigned to the Company on November 30,
2016 in connection with the spin-off of the Company from OSG (the “Assignment”).

 

WHEREAS, pursuant to Section 13(g) of the Employment Agreement, following the
Assignment, references to “the Company” in the Employment Agreement constitute a
reference to the Company (rather than to OSG).

 

WHEREAS, the Company and the Executive wish to amend the Employment Agreement in
accordance with Section 13(c) thereof.

 

NOW, THEREFORE, in consideration of the premises and mutual covenants herein and
for other good and valuable consideration, conditioned and effective upon the
occurrence of the Closing and the Assignment, the parties agree as follows:

 

1.Section 3(a) is hereby amended by replacing “$525,000” with “$600,000”.

 

2.Except as provided herein, the terms and conditions of the Employment
Agreement shall remain in full force and effect and shall be binding on INSW in
the same manner and to the same extent as on the Company if no assignment to
INSW had taken place.

 

3.This Amendment may be executed in any number of counterparts, each of which
when so executed and delivered shall be an original, but all of which shall
constitute one and the same instrument.

 

[Signature Page Follows]

 

 

 

 

 

IN WITNESS WHEREOF, the parties have executed this Amendment to the Employment
Agreement as of the date first written above.

 



  Lois K. Zabrocky         /s/ Lois K. Zabrocky                 International
Seaways, Inc.         /s/ Douglas Wheat     Name:           Chairman of the
Board     Title:  



 

 

Signature Page to Amendment No. 4

 



 2 

